 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4 Ditech Financial LLC,                                     Case No.: 2:16-cv-01880-JAD-GWF

 5           Plaintiff
     v.                                                              Order Lifting Stay
 6
     SFR Investment Pool 1, LLC, et al.,                                 [ECF No. 44]
 7
             Defendants
 8

 9 All other claims and parties

10

11         Good cause appearing, IT IS HEREBY ORDERED that the motion to lift stay [ECF No.

12 44] is GRANTED IN PART in that THE STAY IS LIFTED but some of the other details and

13 deadlines requested by the motion are denied or revised. Instead, IT IS FURTHER ORDERED

14 that the parties have the following deadlines and obligations to move this case forward:

15 Response to the Complaint:

16         Any party that has been served with any response-requiring pleading and has not yet

17 answered it has until June 21, 2019, to answer or otherwise respond to that pleading.

18 Meet & Confer:

19         The parties have until July 11, 2019, to meet and confer as defined by Local Rule IA

20 1-3(f) regarding (1) a proposed discovery plan and scheduling order as contemplated by Local

21 Rule 26-1, (2) what discovery still needs to be conducted, (3) what viable claims and defenses

22 remain in the case in light of recent decisions from the Supreme Court of Nevada, and (4) the

23 issues that the parties intend to raise in any dispositive motion that the parties anticipate filing. A
 1 party representative must attend the conference, either in person or by telephone. Requests

 2 to be excused from any aspect of this meet-and-confer requirement will be denied absent

 3 extraordinary circumstances.

 4 Stipulated Discovery Plan and Scheduling Order:

 5         The parties must file their Proposed Amended Stipulated Discovery Plan and Scheduling

 6 Order in compliance with Local Rule 26-1 by July 25, 2019.

 7 Certificate Required with Dispositive Motions:

 8         Any dispositive motion filed in this case (including a motion to dismiss) must be

 9 accompanied by a declaration by the movant’s counsel that sets forth the details of the meet-and-

10 confer in compliance with Local Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts to

11 confer, the issues raised in the motion could not be resolved. The court may summarily deny any

12 motion that fails to comply with this requirement.

13         Dated: June 11, 2019

14                                                          _________________________________
                                                                            ________________
                                                                                          _______
                                                            U.S. District Judge
                                                                           udgge Jennifer  eerr A.
                                                                                  JJeennifer    A. Dorsey
                                                                                                   D
15

16

17

18

19

20

21

22

23



                                                    2
